Plaintiffs have established, prima facie, that the statute under which the city has acted is unconstitutional for failure to provide the giving of any notice to the owners of property condemned prior to the actual taking of possession. The necessity for notice appears all the more critical in view of the subsequent takings without formal or actual notice (17 Carmody-Wait, New York Practice, § 58, p. 216; Puerto Rico Ry. Light & Power Co. v. United States, 131 F. 2d 491; Porto Rico Tel. Co. v. Puerto Rico Commimications Auth., 189 F. 2d 39; cf. People v. Adirondack Ry. Co., 160 N. Y. 225, 238-239, affd. 176 U. S. 335). Concur —Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.